DETAILED ACTION
This action is responsive to amendment filed on January 11th, 2022. 
Claims 1~20 are examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The objection to the title has been withdrawn in view of amendment.
	Claims 1~20 are rejected under 35 U.S.C. 101 are sustained. See details below.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1~20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For the newly added limitations of 
In response to Applicant’s response (Pg. 11, §A), that neither Zhang nor Banadaki distinguishes the relationship among, a first user account, a second user account, and a third user account. Examiner respectfully disagrees because Zhang specifically defines a viewing user 110 is a member of the social networking system. The viewing user's friends 120 are other users of the social networking system who have established a connection with the viewing user 110 within the social networking system. The term “friend” refers to any other user with whom a user has formed a connection, association, or relationship via the social networking system. Connections may be added explicitly by a user, for example, the user selecting a particular other user to be a friend. Connections in social networking systems are usually in both directions. Also, the term friend need not 
In response to Applicant’s response (Pgs. 12~13, §B and §C), that neither Zhang nor Banadaki discloses that “the first multi-media information is authored by a second user account of the social application that is one of the multiple user accounts that are direct contacts of the first user account and therefore accessible by the first user account” or that “the second multi-media information is authored by a third user account of the social application that is a direct contact of the second user account but not a direct contact of the first user account and therefore not accessible by the first user account.” Examiner respectfully disagrees because with the former, Zhang taught a social story includes interaction information between the viewing user's one or more friends 120 and a social networking object 130. A social networking object 130 can represent other users, applications, events, groups, page or hubs, locations associated with a user, and concepts or other terms [¶16]. Regarding the latter argument, Zhang taught friends 120 of the viewing user 110 can interact with one or more objects 130 within the social networking system. For example, a friend 120 becomes a fan of a product page by the company Nike [¶28~¶29]. Examiner notes that Nike is interpreted as the “third user account” having an association with one of the friends 120 since the viewing user 110 is not a direct “fan” of Nike as there are no association between them. Zhang further taught the social networking system identifies candidate advertisements 140 associated with a social networking object to which at least one of the viewing user's friends 120 is connected, which provides a possible social story to be included with the advertisement [¶30]. Since a friend 120 follows the Nike page, candidate ads related to Nike are 
In response to Applicant’s response (Pg. 10), that Applicant respectfully requests that the Examiner reconsider the subject matter patentability of the pending claims under 35 U.S.C. 101 in view of the amendments to the independent claims. Examiner respectfully notes that Applicant's argument amount to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the amended claims are significantly more than the abstract idea of retrieving, analyzing, and displaying social media information to users. See the updated rejection below that further addresses the newly added limitations.
As such, the rejection is sustained below:
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1~20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 2A Prong One: Claims 1, 11, and 17 recite: 
“logging into a first user account of a social application; pulling, from the remote server, information associated with multiple user accounts that are direct contacts of the 

Step 2A Prong Two: This judicial exception is not integrated into a practical application because:
1. The claims recite additional elements of a reciting “terminal”, “processors”, “memory”, “remote server” and “medium”, which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
2. The claims recite additional element of “pulling…information”, “receiving…first multi-media information”, “receiving…second multi-media information”, “receiving…a user interaction” and “transmitting…the user interaction” which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this 
Accordingly, claims 1, 11, and 17 are directed to an abstract idea.
Step 2B: Claims 1, 11, and 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reciting “terminal”, “processors”, “memory”, “remote server” and “medium”, amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the insignificant extra solution activity of “pulling…information”, “receiving…first multi-media information”, “receiving…second multi-media information”, “receiving…a user interaction” and “transmitting…the user interaction” simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network as one of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II)).
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is 
Regarding dependent claims [2~10, 12~16 and 18~20] 
Claims 2~10, 12~16, and 18~20 are dependent on claims 1, 8, and 15 respectively and includes all the limitations of claims 1, 9, and 15. Therefore, claims 2~10, 12~16, and 18~20 recite the same abstract idea as claims 1, 9, and 15. The claims amount to a generic computer system that performs a generic function based on the information collected for analysis or data sent/received, and therefore, merely extra-solution activity and does not meaningfully limit the claim. 
For these reasons, claims 2~10, 12~16, and 18~20 are ineligible.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1~6 and 10~20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. hereinafter Zhang (U.S 2012/0158501) in view of Banadaki et al. hereinafter Banadaki (U.S 2012/0158499) and further in view of Schacht et al. hereinafter Schacht (U.S 2015/0317287).
Regarding Claim 1,
Zhang taught an information processing method performed at a terminal having one or more processors and memory for storing programs to be executed by the one or more processors, wherein the terminal is communicatively connected to a remote server, the method comprising: 
logging into a first user account of a social application [¶22, users of the social networking site 100 would inherently/obviously have to log in into the site]; 

receiving, at the terminal, first multi-media information selected by the remote server, wherein the first multi-media information is authored by a second user account of the social application that is one of the multiple user accounts that are direct contacts of the first user account and therefore accessible by the first user account [¶16, social story includes interaction information between a viewing user’s (“first user account”) one or more friends 120 (“multiple user accounts”); ¶27],
receiving, at the terminal, second multi-media information selected by the remote server, wherein the second multi-media information is authored by a third user account of the social application that is a direct contact of the second user account but not a direct contact of the first user account and therefore not accessible by the first user account, and the remote server selects the second multimedia information in response to a determination that the second multimedia information is interacted by the second user account of the social application [¶28, friends 120 interacts with one or more social network objects 130 such as becoming a fan of a page (“third user account”); ¶29; ¶30, candidate ads are identified based on one of the viewing user’s friends 120 associated with a social network objects 130, i.e., fan page; ¶31, candidate ad may be provided that is associated with a fan page “Runner’s Corner”; ¶17].

Zhang did not specifically teach the second multi-media information satisfies preset policies of the remote server, the preset policies based, at least in part, on an appearance probability determined by interactions by more than one of the multiple user accounts of the social application that are direct contacts of the first user account including the second user account of the social application on the second multi-media information.
Banadaki taught the second multi-media information satisfies preset policies of the remote server, the preset policies based, at least in part, on an appearance probability determined by interactions by more than one of the multiple user accounts of the social application that are direct contacts of the first user account including the second user account of the social application on the second multi-media information [¶29, For example, an advertisement can be presented to a first user of a social network with information indicating a total number of the first user's friends who selected and/or liked the advertisement, and with information identifying the most recent friends to have selected and/or liked the advertisement].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Banadaki’s teaching of the 
The combination of Zhang and banadaki did not specifically teach receiving, at the terminal, a user interaction with the second multi-media information by the first user account; and transmitting, to the remote server, the user interaction associated with the second multi-media information to be combined with the interaction information of the more than one of the multiple user accounts by the remote server. 
Schacht taught receiving, at the terminal, a user interaction with the second multi-media information by the first user account [¶27, a viewing user may be connected to another user that shared a link about a news story (“2nd multi-media information”) about Christmas shopping. The viewing user may express interest in this link by sharing the news story with other users connected to the viewing user, commenting on the news story, or “liking” the news story]; and transmitting, to the remote server, the user interaction associated with the second multi-media information to be combined with the interaction information of the more than one of the multiple user accounts by the remote server [¶27, other users connected to the viewing user may further interact with the news story or may post other news stories related to the topic of the news story about Christmas].
’s teaching of receiving, at the terminal, a user interaction with the second multi-media information by the first user account; and transmitting, to the remote server, the user interaction associated with the second multi-media information to be combined with the interaction information of the more than one of the multiple user accounts by the remote server with the teaching of Zhang and Banadaki, because the combination would provide efficient methods of consuming content items on a social networking system that is valuable in providing a better user experience for users [Schacht: ¶5].
Regarding Claim 2,
Zhang taught wherein the first multi-media information is displayed next to identity information of the second user account of the social application and the second multi-media information is displayed next to identity information of the third user account of the social application that is not a direct contact of the first user account [¶22; ¶31, fan page].
Regarding Claim 3,
Zhang taught wherein the interaction information by the second user account comprises identity information of the second user account that has commented on the second multi-media information from its corresponding user account and first feedback information by the second user account [¶29; ¶33].
Regarding Claim 4,
Zhang taught wherein the first feedback information by the second user account is directly displayed without further user operation on the terminal [¶40].
Regarding Claim 5,
Zhang in view of Banadaki taught further comprising: receiving, from the first user account, second feedback information on the second multi-media information; and 
Regarding Claim 6,
Zhang taught wherein the second multi-media information is displayed on the terminal in at least one form of text, picture, video, and audio [¶33, banner ads are a form of either text, picture, or combination], and the method further comprising: displaying a first interaction object associated with the second multi-media information for receiving a first user operation on the first interaction object; in response to the first user operation, displaying prompt information for prompting the first user account whether to continue to receive information content of the second multi-media information; and in response to a second user operation on the prompt information, obtaining feedback information for the prompt information and reporting the feedback information to the remote server [¶41, social ad provided based on the type of content requested by the viewing user].
Regarding Claim 10,
Zhang in view of Banadaki taught further comprising: selecting, by the first user account, the second multi-media information from the remote server when a trigger opportunity defined by feedback information of the second multi-media information by any of the multiple user accounts in the social group is greater than or equal to a fourth threshold [Banadaki: [¶29, For example, an advertisement can be presented to a first user of a social network with information indicating a total number of the first user's friends who 
Regarding Claims 11~20, the claims are similar in scope to claim(s) 1~6 and therefore, rejected under the same rationale.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Banadaki, and Schacht in view of Tang (U.S 2016/0162953).
Regarding Claim 7,
The combination of Zhang, Banadaki, and Schacht in view of Tang taught further comprising: selecting, by the first user account, the second multi-media information from the remote server when a trigger opportunity of actively pulling, by the first user account, the second multi-media information from the remote server is greater than or equal to a first threshold [¶37, The content selection module 235 maintains and enforces one or more advertising policies, i.e., specifying a minimum number of content items between advertisements in the feed of content]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Pei’s teaching of selecting, by the first user account, the second multi-media information from the remote server when a trigger opportunity of actively pulling, by the first user account, the second multi-media information from the remote server is greater than or equal to a first threshold with the teachings of Zhang, Banadaki, and Schacht, because the combination would increase the likelihood of a user interacting with a feed of content [Tang: ¶38].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Banadaki, and Schacht in view of Luu (U.S 2013/0332523).
Regarding Claim 8,
The combination of Zhang, Banadaki, and Schacht in view of Luu taught further comprising: selecting, by the first user account, the second multi-media information from the remote server when a trigger opportunity of periodically pulling, by the first user account, the second multi-media information from the remote server is greater than or equal to a second threshold [Luu: ¶83, new incoming news feed stories and advertisements are dynamically rendered in the multiple-column news feed display 500 upon the lapse of a predetermined time period].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Pei’s teaching of selecting, by the first user account, the second multi-media information from the remote server when a trigger opportunity of periodically pulling, by the first user account, the second multi-media information from the remote server is greater than or equal to a second threshold with the teachings of Zhang, Banadaki, and Schacht, because the combination would provide valuable advertising revenue to the social networking system [Luu: ¶4].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Banadaki, and Schacht in view of Pei et al. hereinafter Pei (U.S 2015/0046515).
Regarding Claim 9,
The combination of Zhang, Banadaki, and Schacht in view of Pei taught further comprising: selecting, by the first user account, the second multi-media information from the remote server when a trigger opportunity defined by an appearance position of the second multi-media information in information feeds associated with the first user account is greater than or equal to a third threshold [Pei: ¶30, Fig. 2, the threshold criteria may vary depending on the position 202 in which the sponsored content may be displayed. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Pei’s teaching of selecting, by the first user account, the second multi-media information from the remote server when a trigger opportunity defined by an appearance position of the second multi-media information in information feeds associated with the first user account is greater than or equal to a third threshold with the teachings of Zhang, Banadaki, and Schacht, because the combination would provide identifying content that is likely to be widely disseminated, such as from already relatively high click through rates, the prevalence of the content on other social networks or websites, and the like [Pei: ¶27].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2443